Citation Nr: 1001802	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity prior to 
January 26, 2009, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active military service from September 1976 
to October 1979, and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office and Insurance 
Center (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
in the record.

During the August 2009 hearing, the Veteran's representative 
raised a claim of entitlement to service connection for 
depression as secondary to the Veteran's service-connected 
disabilities.  This matter is referred to the RO for 
appropriate development and adjudication.

Following the hearing, the Veteran submitted additional 
evidence in support of his claim and waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service-connected lumbar spine disability and 
left leg radiculopathy were last examined by VA in 
conjunction with his claims for increased ratings in January 
2009.  But, during his August 2009 hearing, the Veteran 
testified that his chronic lumbar strain and left leg 
radiculopathy worsened since the January 2009 VA examination.  
The Veteran also noted that there were inconsistencies 
between the severity of his disabilities and the findings 
reported by the VA examiner in 2009.  The Veteran 
specifically stated that he had constant low back pain, as 
opposed to a few times a week.  He indicated that his back 
would "lock up" at times, and that the range of motion of 
the lumbar spine was more restricted than what was noted by 
the VA examiner.  Additionally, while the VA examiner 
reported "no braces," the Veteran asserted that he used a 
back brace.  The Veteran also testified that his left foot 
was numb and his leg would often give way and cause him to 
fall.  He related muscle loss in the left leg, along with 
shrinking of the left lower extremity.  

The Board finds that, in the interest of due process and 
fairness, the Veteran should be afforded a new VA examination 
to determine the current severity and all manifestations of 
his service-connected chronic lumbar strain and left leg 
radiculopathy.  VA is obliged to afford a Veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Furthermore, the Veteran testified that, in addition to 
receiving medical treatment for the service-connected 
disabilities at the Wilmington, Delaware, VA medical center 
(VAMC), he was also treated by D.A.S., D.O.  In a June 2009 
signed statement, Dr. D.A.S. reported treating the Veteran 
since September 2008 for low back and left lower extremity 
pain.  Accordingly, there is additional non-VA medical 
evidence that has not been associated with the claims files 
and should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical 
records regarding the Veteran's treatment 
at the VAMC in Wilmington, Delaware, for 
the period from January 2009 to the 
present, and all medical records regarding 
his treatment by D.A.S., D.O., 1440 
Conchester Highway, Suite 4, Boothwyn, PA, 
19061-2193.

2.  Then, the Veteran should be scheduled 
for appropriate VA examinations, performed 
by an orthopedist and a neurologist who 
have not previously examined the Veteran 
(if available), to set out orthopedic and 
neurologic findings and to detail the 
current severity and all manifestations of 
his service-connected chronic lumbar 
strain and left leg radiculopathy.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail, including all 
orthopedic and neurologic residuals found 
to result from these disabilities.  In 
particular, the examiner(s) should address 
the following:

a).  Lumbar Strain: The examiner(s) must 
indicate address the degree of 
incapacitation due to back pathology, 
detail ranges of motion, and neurological 
findings, to include the nerves or nerve 
groups affected, and otherwise describe 
all pertinent findings and symptoms, 
including whether there is evidence of 
unfavorable ankylosis of the entire 
thoracolumbar spine.

b).  Left Lower Extremity: With regard to 
the service-connected left lower 
radiculopathy, the presence, or absence, 
of any marked muscular atrophy as well as 
the presence, or absence, of any 
moderate, moderately severe, or severe 
incomplete paralysis or complete 
paralysis of the Veteran's sciatic nerve 
should be reported.

c) The examiner(s) should also provide an 
opinion concerning the impact of the back 
and left lower extremity disabilities on 
the Veteran's ability to work, if any.

d) The rationale for all opinions 
expressed must also be provided.

4. Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


